Citation Nr: 0925370	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  01-00 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for sinusitis.

2.  Entitlement to service connection for a sinus disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for thrombosis of the 
brain, claimed as migraine headaches.

4.  Entitlement to service connection for a disability 
manifested by right facial pain and headaches.

5.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 
1975.

These matters came before the Board of Veterans' Appeals 
(Board) initially on appeal from a June 2000 rating decision 
in which the RO determined that new and material evidence had 
not been received sufficient to reopen the Veteran's claims 
for service connection for sinusitis and thrombosis of the 
brain (claimed as migraine) and denied entitlement to service 
connection for PTSD.  The Veteran perfected appeals to these 
issues in January 2001.

In March 2004, the Veteran testified during a hearing at the 
RO; a transcript of the hearing is of record.

In March 2004, the Board remanded the case to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
further notice and development, to include additional efforts 
to rebuild the Veteran's claim file.  However, VA's efforts 
to rebuild the claims file were only partially successful.

Having reopened the Veteran's previously denied claims for 
service connection, the Board has described the other issues 
on appeal to encompass the multiple medical diagnoses that 
represent a particular claim consistent with the holding in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of service connection for sinus and psychiatric 
disorders are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the Veteran if further action, on his 
part, is required.

As a final preliminary matter, the Board notes that the 
Veteran's claims file has been rebuilt to the extent 
possible.  However, the claims file still does not contain 
the initial rating decision(s) in which the Veteran's claims 
for service connection for sinusitis and for thrombosis of 
the brain were denied.


FINDINGS OF FACT

1.  In a rating decision issued prior to 1997, the RO denied 
service connection for sinusitis.

2.  The evidence associated with the claims file since the 
rating decision issued prior to 1997 includes evidence that 
is not cumulative and redundant of evidence of record at the 
time of the prior denial, is of sufficient significance that 
it must be considered in order to decide fairly the merits of 
the claim for service connection for sinusitis.

3.  In a rating decision issued prior to 1997, the RO denied 
service connection for thrombosis of the brain.

4.  The evidence associated with the claims file since the 
rating decision issued prior to 1997 includes evidence that 
is not cumulative and redundant of evidence of record at the 
time of the prior denial, is of sufficient significance that 
it must be considered in order to decide fairly the merits of 
the claim for service connection for thrombosis of the brain 
(claimed as migraine).

5.  There is competent medical evidence of record linking the 
Veteran's right facial pain with headaches to in-service 
excision of a benign right maxillary tumor (cyst) in 1974.


CONCLUSIONS OF LAW

1.  A rating decision issued prior to 1997, denying service 
connection for sinusitis, is final.  38 U.S.C.A. § 7105(b) 
(West 1991 & West 2002); 38 C.F.R. §§ 3.104,
20.1103 (1996).

2.  As evidence received since the rating decision issued 
prior to 1997, denying service connection for sinusitis, is 
new and material, the criteria for reopening the claim for 
service connection for sinusitis, are met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (effective prior 
to August 29, 2001).

3.  A rating decision issued prior to 1997, denying service 
connection for thrombosis of the brain, is final.  38 
U.S.C.A. § 7105(b) (West 1991 & West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (1996).

4.  As evidence received since the rating decision issued 
prior to 1997, denying service connection for thrombosis of 
the brain, is new and material, the criteria for reopening 
the claim for service connection for thrombosis of the brain 
(claimed as migraine), are met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).

5.  The criteria for service connection for a disability 
manifested by right facial pain and headaches are met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).  

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The compliance notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini v. Principi, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  However, the VA's notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.  

Initially, given the Board's favorable disposition of the 
petitions to reopen and the claim for service connection for 
a disability manifested by right facial pain and headaches, 
the Board finds that all notification and development actions 
needed to fairly adjudicate these aspects of the appeal have 
been accomplished.

II.  Petitions to Reopen

In rating decisions issued prior to 1997, service connection 
was denied for sinusitis and for thrombosis of the brain 
manifested by headaches.  These rating decisions are final as 
to the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.1103. 

Here, the Veteran petitioned to reopen the previously denied 
claims for service connection in September 1998.

Regarding petitions to reopen filed before August 29, 2001, 
38 C.F.R. § 3.156(a) defined new and material evidence as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denials were issued prior to 
1997; however, copies of them are not in the rebuilt file.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Although the rebuilt claims file does not contain copies of 
the earlier rating decision(s) denying the Veteran's claims 
for service connection for sinusitis and for thrombosis of 
the brain manifested by headaches, the record does reflect 
that both claims were denied because the evidence then of 
record failed to show in-service incurrence or aggravation of 
the claimed disorders.  The Board assumes that the evidence 
then of record included the Veteran's service treatment 
records, which showed that he was treated for complaints of 
trouble with his ears and headaches since boot camp, in 
October 1974.  In November 1974, the Veteran was referred to 
the Naval Hospital in Memphis from the dental clinic, for a 
painful swelling of the right hard palate.  A mass had been 
seen on a Panorex x-ray taken months earlier.  On November 8, 
1974, the palatal mass and the mass in the right antrum were 
removed surgically.  Subsequently, the Veteran was seen for 
complaints of headaches thought to be related to previous 
sinus problem or to anxiety following surgery.  Because of 
multiple sick call visits, a Medical Board determined that he 
was unsuitable for further service with the Marine Corps.  
Based on these findings, he was discharged as unfit and his 
claims for sinusitis and thrombosis of the brain were later 
denied.  

Evidence added to the record since the RO's denials prior to 
1997 includes post-service private and VA treatment records, 
hearing testimony, reports of VA examinations, and various 
statements made by the Veteran and his mother and his 
representative, on his behalf.

The additional evidence includes a February 21, 2001 private 
evaluation of the Veteran's chronic right facial pain and 
sinusitis, VA examination reports and opinions dated in 
January 2007, and the Veteran's hearing testimony.  As the 
aforementioned evidence was not previously considered by 
agency adjudicators, and is not cumulative or duplicative of 
evidence previously of record, it is "new."  As noted 
above, the Veteran was previously denied service connection 
because there was no evidence of a nexus to service.  As the 
new evidence now includes a February 2001 private assessment 
that it is possible that the Veteran's chronic right facial 
pain and sinusitis are related to his military service and 
medical treatment provided during that time, and a VA 
examiner's opinion that cannot rule out a cause and effect 
relationship between the Veteran's right facial pain and 
headaches and the November 1974 in-service surgery or 
treatment for sinusitis in service.  VA medical records also 
reflect treatment for sinusitis and rhinitis during the 
pendency of this appeal.  During the RO hearing, the Veteran 
testified that, when he got out of service, he continued to 
have problems with his sinuses and was treated at the 
Soldiers' Home in Chelsea and later at the VA medical center 
and outpatient clinic.  The Board reiterates that, for 
purposes of reopening, the credibility of the evidence is 
presumed.  Justus, 3 Vet. App. at 512-513.  As such this 
evidence bears directly and substantially upon the specific 
matters under consideration and is so significant that it 
must be considered in order to fairly decide the merits of 
the Veteran's previously denied claims.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).  
Accordingly, the Board concludes that the criteria for 
reopening the Veteran's service-connection claims for 
sinusitis and for thrombosis of the brain (claimed as 
migraine) are met.  Id.

III.  Service Connection for a Disability Manifested by Right 
Facial Pain and Headaches

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, service connection may be presumed for certain chronic 
diseases, including organic diseases of the nervous system, 
which develop to a compensable degree within one year after 
discharge from service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101(3), 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. 3.307, 3.309(a) (2008).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).  As the Veteran did not engage in 
combat with the enemy, this provision does not apply.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

Considering the above criteria, and resolving all doubt in 
the Veteran's favor, the Board concludes that service 
connection for a disability manifested by right facial pain 
and headaches is warranted.

As noted above, during service the Veteran was treated for 
sinus problems and, on November 8, 1974, a palatal mass and a 
mass in his right antrum were removed surgically.  
Subsequently, the Veteran was seen for complaints of 
headaches on several occasions thought to be related to 
previous sinus problem or eye strain or to anxiety following 
surgery.  

In October 1976, the Veteran he was seen at the Soldiers' 
Home for complaints of headaches - "? sinus or tension."  
His headaches were exacerbated following excision of a brain 
aneurysm in 1995.  In June 1997, the Veteran was treated by 
VA for migraine-like pain.  The Veteran reported, during a 
February 2001 private evaluation and during January 2007 VA 
ear, nose, and throat (ENT) and neurological examinations, 
that since his in-service surgery he has had right facial 
pain and headaches.  The February 2001 private physician 
stated that, in regard to the Veteran's chronic right facial 
pain and sinusitis, it is possible that these symptoms are 
related to his military service and medical treatment 
provided during that time.  He added that a definitive cause 
or relationship cannot be established based on the 
information obtained during the visit, although the 
possibility of relationship is clearly present.  In January 
2001, the Veteran was treated for right facial swelling that 
appeared to be secondary to right sinusitis pain.  According 
to the January 2007 VA ENT examiner, a 2004 VA computed 
tomography (CT) scan showed no significant sinus pathology to 
explain the Veteran's symptoms.  During a January 2007 VA ENT 
examination, the Veteran described right rhinorrhea and 
intermittent hyposmia.  On examination, the inferior 
turbinates were enlarged bilaterally; otherwise the sinus 
region was normal.  The diagnoses included right facial pain 
with headache and "status post excision of benign right 
maxillary tumor in 197[4]."  The VA ENT examiner added that, 
the pain (to include headaches) was not caused by sinusitis 
but it is at least as likely as not related to the maxillary 
surgery performed in service, since its onset was immediately 
after that surgery.  The VA neurological examiner indicated 
that the Veteran had a more than 30-year history of facial 
pain as well as headaches.  His symptoms started following 
sinus surgery "in 197[4]."  The overall clinical impression 
was that of atypical facial pain following sinus surgery.  
"Headaches were thought to be secondary to sinus."  

Resolving the doubt in the Veteran's favor, the Board finds 
that the evidence is at least in equipoise with regard to 
whether the Veteran's current right facial pain and headaches 
are related to the surgery performed in service in 1974, 
since its onset was immediately after surgery and has been 
chronic ever since, the Board finds that service connection 
is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.303.


ORDER

As new and material evidence to reopen the claim for service 
connection for sinusitis has been received, to this limited 
extent, the appeal is granted.

As new and material evidence to reopen the claim for service 
connection for thrombosis of the brain, claimed as migraine 
headaches has been received, to this limited extent, the 
appeal is granted.

Service connection for a disability manifested by right 
facial pain and headaches is granted.


REMAND

Initially, in view of the Board's decision to reopen the 
Veteran's claim for service connection for a sinus disorder, 
the RO should consider this claim on the merits, in the first 
instance, to avoid any prejudice to the appellant.  The Board 
also finds that additional VA action on this claim and the 
Veteran's claim for service connection for a psychiatric 
disorder, to include PTSD, is warranted.
 
Sinus Disorder

During service the Veteran was treated on several occasion 
for sinus problems.  On November 8, 1974, a palatal mass and 
a mass in the Veteran's right antrum were removed surgically.  
Following surgery, he continued to be seen for sinus 
problems.  He asserts that he has had chronic sinus problems 
since his discharge from the military.

October 1976 private x-rays of the sinuses revealed total 
opacification of the right maxillary antrum, indicating 
severe maxillary sinusitis.  In November 1976, the Veteran 
was treated for "? sinusitis."  He showed some relief with 
nasal spray and Sudafed.

In April 1997, the Veteran was seen by VA for complaints of 
headaches and sinusitis.  May 1997 VA CT scans of the head 
and maxillofacial region revealed chronic sinus inflammatory 
disease involving the right maxillary sinus and he was 
referred to ENT for sinus and headaches.  In November 1997, 
the Veteran was treated for "? acute on chronic sinusitis."  
In August 2000, the Veteran was treated for "? Sinusitis."  
By September 2000, his sinusitis and bronchitis had improved.  
A June 2002 VA otolaryngology note reflects that the Veteran 
had been followed for long-standing sinus pressure and 
sinusitis.  An October 2002 VA urgent care note shows that 
the Veteran was seen for complaints of sinus congestion.  The 
assessment was probable upper respiratory infection and 
allergic rhinitis.  A CT of head revealed chronic changes in 
the right maxillary sinus.  In July and September 2003, the 
Veteran was treated for rhinitis.

The February 2001 private physician stated that it is 
possible that the Veteran's sinusitis is related to his 
military service and medical treatment provided during that 
time.  However, he added that a definitive cause or 
relationship cannot be established based on the information 
obtained during the visit, although the possibility of 
relationship is clearly present.  But the January 2007 VA ENT 
examiner stated that there was no current sinus pathology.  
As such he did not provide an opinion with regard to whether 
the Veteran had a sinus disorder related to military service.  

Although no sinus pathology was found on the January 2007 VA 
ENT examination, because of the Veteran's continuing 
complaints of post-service sinus problems and treatment for 
sinusitis and rhinitis, since his in-service surgery, the 
Board finds that a further opinion is warranted.  Here, the 
Board notes that the Veteran is competent to attest to the 
fact that he has had sinus problems.  Moreover, in McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that, when 
a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, a claimant may be granted service connection even 
though the disability resolves prior to the Secretary's 
adjudication of the claim.  Under these circumstances, the 
Board finds that a medical opinion-based on full 
consideration of the Veteran's documented medical history and 
assertions, and fully stated rationale-is needed to resolve 
the question of whether any sinus disorder for which the 
Veteran was treated during the pendency of his appeal is 
directly related to service.

Psychiatric Disorder

Addressing the claim for service connection for a psychiatric 
disability, to include PTSD, the Board notes that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the in-service stressor occurred.  38 C.F.R. § 3.304(f). 38 
C.F.R. § 3.304(f) was amended in June 1999, effective 
retroactively to March 7, 1997, to revise the provisions 
regarding the type of evidence required to establish service 
connection for PTSD.  During the course of this claim, in 
March 2002, 38 C.F.R. § 3.304(f) was again amended, effective 
March 7, 2002, with respect to claims based on personal 
assault.  See 67 Fed Reg. 10,330-10,332 (March 7, 2002), 
codified at 38 C.F.R. § 3.304(f)(3) (2008). The Veteran did 
not serve in combat, nor is he claiming that his stressors 
are related to combat.  In these circumstances, where the 
alleged stressor is not combat related, the Veteran's lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor(s).  Instead, the 
record must contain evidence that corroborates his testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See 
also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289-290 (1994).

Here, the Veteran asserts that he currently suffers from 
PTSD, as a result of his military service.  Specifically, he 
contends that one of his fellow recruits at Parris Island 
committed suicide and two other recruits died of heat-related 
complications during a forced march.  In a January 2001 
response to a request for verification of the Veteran's 
stressors, the Marine Corps Historical Center provided copies 
of the command chronology for the periods from January 1974 
through June 1974 and from July 1974 through December 1974, 
that reflect two recruit deaths during each of these periods.  
But this information did not reveal the cause of such deaths, 
such as suicide or heat exhaustion, or the month of such 
deaths.  On remand, the Marine Corps Historical Center should 
be recontacted and asked to indicate whether any of these 
four deaths happened in June, July or August of 1974.  If any 
of them did, then the Historical Center should be asked to 
confirm whether any were deemed suicides or the result of 
heat exhaustion. 

The Veteran has also been variously diagnosed with major 
depression, alcohol abuse, benzodiazepine and Percocet 
dependence, intermittent explosive disorder, and mixed 
anxiety with depressed disorder.  The Board also finds that 
further examination of the Veteran is warranted.  In this 
regard, the Board notes that, as a result of a November 1998 
VA psychological assessment, the VA psychologist diagnosed 
him with PTSD based on the Veteran's claimed stressors.  
However, this opinion does not appear to have been based on 
review of the claims file.  Under these circumstances, a VA 
psychiatric examination and opinion-based on full 
consideration of the Veteran's documented history and 
assertions, and supported by fully stated rationale-is 
warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Accordingly, the VA should arrange for the Veteran 
to undergo VA examination, by a psychiatrist, at an 
appropriate VA medical facility.

The Board points out that the Veteran indicated, during his 
RO hearing, that he was initially treated after service at 
the Soldiers' Home in Chelsea and that he has received 
treatment at the ENT department at MASS General Hospital.  
Medical records from the Soldiers' Home dated in October and 
November 1976 have been associated with the record; however, 
only one evaluation from MASS General Hospital dated in 
February 2001 has been associated with the claims file.  When 
VA is put on notice of the existence of private medical 
records, VA must attempt to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, in its notice letter, the VA should request 
that the Veteran provide authorization to enable it to obtain 
identified private medical records.

Prior to arranging for review of the Veteran's claims file 
for a nexus opinion with regard to a sinus disorder and prior 
to arranging a psychiatric examination, the VA should also 
obtain and associate with the claims file all outstanding VA 
medical records.  The Veteran has indicated that he receives 
treatment at the Boston VA Medical Center (VAMC) and its 
associated outpatient clinics.  VA hospital records dated 
between January 1995 and July 8, 1999, and outpatient medical 
records dated between March 20, 1997 and September 12, 2003 
have been associated with the record.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, on remand, the VA must obtain all 
outstanding medical records from the Boston VA Healthcare 
System, following the procedures prescribed in 38 C.F.R. 
§ 3.159 as regards requesting records from Federal 
facilities.

Further, to ensure that all due process requirements are met, 
the VA should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The VA's notice letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the VA should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159.

The actions identified herein are consistent with VA's duties 
to notify and assist.  However, identification of specific 
actions requested on remand does not relieve the VA of the 
responsibility to ensure full compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Hence, 
in addition to the actions requested above, the VA should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to readjudicating the 
claims remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Boston VA Healthcare 
System prior to March 20, 1997, and since 
September 12, 2003, following the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection remaining 
on appeal that is not currently of 
record.  The VA specifically should 
request that the Veteran identify 
healthcare providers who have treated him 
for any sinus or psychiatric disorder and 
ask him to provide authorization to 
enable VA to obtain all outstanding 
pertinent records from the ENT department 
at MASS General Hospital.  The letter 
should clearly explain to the Veteran 
that he has a full one-year period to 
respond (although VA may decide the 
claims within the one-year period). 

3.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the VA should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  Ask the Marine Corps Historical 
Center (Center) to indicate whether any 
of the four deaths which occurred at the 
Marine Corps Recruit Depot at Parris 
Island during 1974, happened in June, 
July or August of 1974.  If any of them 
did, then the Center should be asked to 
confirm whether any were deemed suicides 
or the result of heat exhaustion.  All 
records and/or responses received should 
be associated with the claims file.

5.  After all records and/or responses 
received are associated with the claims 
file, or a reasonable time period for the 
Veteran's response has expired, VA should 
forward the claims file to the VA ENT 
examiner who examined the Veteran in 
January 2007 if available, otherwise the 
claims file should be reviewed by another 
ENT physician.  The entire claims file, 
to include a complete copy of this 
REMAND, must be made available to the 
physician and his or her report should 
include discussion of the Veteran's 
documented medical history and 
assertions.

Based on a review of the claims file, the 
physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that any sinus disorder manifested after 
September 17, 1998, was incurred in or 
aggravated by his military service.  In 
rendering the requested opinion, the 
physician should specifically consider 
and discuss the medical opinions given by 
Dr. Seeley in the February 2001 and each 
of the January 2007 VA examiners.

The physician should set forth all 
findings (if any), along with the 
complete rationale for any conclusion 
reached, in a printed (typewritten) 
report.

6.  After all available records and/or 
responses received from each contacted 
entity are associated with the claims 
file, arrange for the Veteran to undergo 
VA examination, by a psychiatrist, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the report of 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include psychological 
testing, if warranted) should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

After examining the Veteran and reviewing 
the claims file, the examiner should 
clearly identify all current psychiatric 
disability(ies).

The psychiatrist should indicate whether 
the evidence from service, to include the 
response from the Marine Corps Historical 
Center, supports a finding that the 
alleged in-service stressors described by 
the Veteran actually occurred.  In 
rendering this opinion, the examiner 
should identify specific evidence, if 
any, that tends to support the occurrence 
of the claimed stressor(s).

If the examiner determines that any of 
the claimed in-service stressors 
occurred, he or she should also indicate 
whether the Veteran has PTSD related to 
such stressor(s).  If a diagnosis of PTSD 
is deemed appropriate, the examiner 
should explain how the diagnostic 
criteria are met, and comment upon the 
link between the current symptomatology 
and the veteran's stressor(s).  Also, 
with respect to each diagnosed disability 
other than PTSD, the examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (50 percent or 
greater probability) that such disability 
is the result of injury or disease 
incurred or aggravated in service, to 
particularly include claimed in-service 
traumatic events experienced at Parris 
Island as a recruit in the summer of 1974 
and the November 1974 surgery.  In 
rendering the requested opinion, the 
examiner should specifically consider and 
discuss the opinion given by the VA 
psychologist in November 1998.

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims remaining on 
appeal, in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his 
representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


